Citation Nr: 9929705	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for asthma.  

Entitlement to service connection for postoperative residuals 
of a ventral hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The appellant served in the United States Army Reserve from 
July 1991 to November 1997, including periods of active duty 
for training from August 15 to October 25, 1991; October 4 to 
29, 1993; and September 9 to 15, 1994.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Asthma was not shown to be present during the appellant's 
first period of active duty for training or until many months 
thereafter; asthma preexisted her second period of active 
duty for training and did not increase in severity beyond the 
natural progress of the disease during her second and third 
periods of active duty for training.  

3.  It is not shown that the appellant developed asthma as a 
result of an injury to the respiratory system from toxic 
substances possibly present in the building where she 
performed periods of inactive duty training.  

4.  The appellant's ventral hernia was initially manifested 
in October 1992, between her first and second periods of 
active duty for training, and postoperative residuals of a 
ventral hernia did not increase in severity beyond the 
natural progress of the condition during her second and third 
periods of active duty for training.  

5.  It is not shown that the appellant acquired superimposed 
disability with respect to postoperative residuals of her 
ventral hernia during any period of active duty for training 
or inactive duty training.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active duty 
for training or inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (1998).  

2.  Postoperative residuals of a ventral hernia were not 
incurred in or aggravated by active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board finds that the 
diagnosis of asthma in November 1993, within a few days of 
her release from a period of active duty for training, is 
sufficient to render the claim well grounded.  See Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997) (claim well grounded as 
showing both current disability and a nexus to service where 
separation examination showed bilateral knee condition and a 
claim for service connection for left knee disability was 
filed about one month following separation).  In view of the 
service medical record entry of October 19, 1993, showing the 
assessment of a hypertrophic and painful scar at the 
umbilical surgical site, together with findings of pain with 
sit-ups in the area of the incision scar since her hernia 
surgery the previous December, the Board also finds the claim 
for service connection for postoperative residuals of a 
ventral hernia to be well grounded.  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the appellant 
is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  

A veteran means a person who served in the active military, 
naval or air service, which includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2),(24).  

A.  Asthma

As the controlling law and regulations make clear, there is 
no legal entitlement to service connection for a disease 
claimed to have been acquired during any period of inactive 
duty training.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  
Although the appellant contends that she developed asthma as 
the result of an insult to her respiratory system due to 
exposure to the toxic effects of the "sick buildings" in 
which she performed inactive duty training, the evidence that 
she has submitted to this end - an article from a magazine 
describing the general phenomenon of "sick building" 
syndrome - does not show that the appellant's asthma is 
related to any such exposure.  Indeed, the appellant has not 
been consistent on this score.  In a statement dated in May 
1995, she claimed that she developed asthma as a result of 
going through the gas chamber during her first period of 
annual training.  In her substantive appeal of September 
1995, however, she claimed that her asthma did not begin 
until after two years in the Reserves while attending active 
duty for training, when she was sent to her first sick call.  
In her substantive appeal, she returned to her theory, set 
forth in a statement of July 1995, that her asthma developed 
as a result of working in a building that she said was in 
disrepair.  She reiterated this theory in testimony before a 
hearing officer at the RO in October 1995, stating that she 
performed inactive duty training at the Hanna School of the 
256th Combat Support Hospital in Parma, Ohio.  She said that 
the building was dusty and not very clean, that there was no 
ventilation, and that the floor was broken.  In a statement 
dated in February 1999, she returned to her theory that she 
developed asthma after finding that she could not breathe in 
her gas mask during basic training.  She said that she never 
went to sick call in basic training.  She also claimed that 
she had "sick building syndrome."  In October 1995, she 
testified that her asthma was first diagnosed in March 1992.  
She indicated that she was unaware of whether anyone else in 
her unit had developed bronchial problems as a result of 
having been in the building.  In her substantive appeal, she 
stated that she is a nonsmoker and did not miss any drills 
until 1995.  

Although a lay witness such as the appellant is legally 
competent to describe symptoms she has seen or experienced, 
she is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
any case, the evidence does not show that the appellant's 
asthma may be considered the consequence of an injury rather 
than the result of a disease process.  

The Board is thus of the opinion that service connection for 
asthma may only be established in this case for asthma 
acquired during a period of active duty for training.  
However, there is no evidence demonstrating that the 
appellant's asthma was initially present during such training 
periods or that it underwent any permanent increase in 
severity beyond its natural progress during such periods.  
The medical evidence of record shows that asthma was 
initially diagnosed by Lloyd M. Cook, M.D., a private 
internist, when he saw the appellant on November 2, 1993, 
about four days following her release from active duty for 
training.  She then complained of shortness of breath for the 
last couple of months.  She also complained of a dry 
nonproductive cough and wheezing.  She stated that this was 
aggravated by cold air, exercise, and cigarette smoke.  There 
was a family history of asthma.  The assessment was newly 
diagnosed exercise-induced asthma.  (Dr. Cook later stated 
that the appellant's asthma was responsive to a medication 
regimen and that there also appeared to be "an exertional 
component to this condition.")  

The appellant was seen by Dr. Cook on a number of occasions 
following the initial diagnosis for a variety of complaints, 
which included chronic fatigue syndrome, endometriosis, and 
complaints referable to asthma.  When seen, for example, on 
October 6, 1994, about four weeks following release from her 
last period of active duty for training, an examination of 
the lungs revealed chronic wheezing, and asthma was assessed.  

The record shows that the appellant's asthma developed at 
some point between her initial period of active duty for 
training and the beginning of her second period of active 
duty for training on October 4, 1993.  There is no showing 
that her asthma developed during her initial period of basic 
training in 1991, and despite her claim that she discovered 
that she had asthma following a gas chamber exercise in basic 
training, the appellant herself has not consistently adhered 
to this assertion.  In any case, the service medical records 
are negative for any such indication.  

The record shows that the appellant's entrance examination in 
July 1991 was negative for complaints or findings of asthma.  
However, because the appellant served only on active duty for 
training and inactive duty training and has not established 
service connection for any disability, the statutory 
presumptions of soundness and aggravation do not apply in her 
case.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  The 
record shows that when she was first diagnosed with exercise-
induced asthma in November 1993, she had been symptomatic for 
a couple of months.  This places the onset of her asthma 
about a month prior to the beginning of her second period of 
active duty for training on October 4, 1993.  The service 
medical records do not show that she had any difficulty 
during this training period with respect to her respiratory 
system.  Although she continued to be seen for asthma over 
the next five years, there is no indication of an increase in 
severity of the condition beyond its natural progress during 
her third period of active duty in September 1994.  The 
service medical records are silent for any indication of an 
increase in severity during the final period of active duty 
for training from September 9 to 15, 1994.  The record shows 
that the appellant was seen in a private emergency room on 
September 20, 1994, about five days following a period of 
active duty for training, apparently for an asthma attack.  
By December 1994, however, Dr. Cook noted that her medical 
problems appeared to be stable with medical therapy, although 
her chronic fatigue syndrome, asthma, and chronic abdominal 
symptoms would be persistent problems and would at times 
interfere with her ability to perform her military duties.  
Asthma was noted on a report of quadrennial examination for 
the Reserves on January 21, 1995, but was not shown to be 
significantly disabling at that time.  

Although the appellant complained of periodic wheezing when 
examined by VA in February 1995, she was then found to be 
asymptomatic.  Chest X-rays and a pulmonary function test 
were normal.  The diagnosis was bronchial asthma that was not 
evident on examination.  However, Dr. Cook reported in a 
November 1998 statement that the appellant had a number of 
disorders, including asthma, and that she was treated with 
medication for her asthma.  The record shows that her asthma 
only became a significantly disabling condition in the months 
and years following her last period of active duty for 
training.  The record indicates that Dr. Cook recommended 
that she be excused from subsequent periods of annual 
training because of her various medical problems.  While this 
occurred during the period of her Reserve obligation, it did 
not occur during any period of active duty for training.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  However, temporary or intermittent flare-ups 
during service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).  The appellant's asthma is 
seemingly episodic in nature, as it appears to be 
periodically induced by exertion.  However, there is no 
medical evidence or opinion to show that her asthma underwent 
a chronic increase in severity beyond its natural progress 
during her last two periods of active duty for training.  The 
service medical records do not show that even an exacerbation 
was experienced during these annual training periods, but 
even if an exacerbation occurred, that does not mean that an 
advancement of the underlying pathology was demonstrated such 
as to warrant service connection for asthma on an aggravation 
basis.  Verdon.  Rather, the medical evidence of record 
indicates that the appellant's asthma would have been no 
better and no worse had the periods of active duty for 
training not intervened.  It bears emphasis that service 
connection on the basis of aggravation is not warranted 
merely because the appellant's asthmatic condition existed 
throughout periods of active duty for training.  The evidence 
must, instead, show that the asthma underwent a permanent 
increase in severity beyond its natural progression during 
the brief periods here shown.  To find that the appellant's 
asthma was acquired as a result of her periods of active duty 
for training would, in the absence of any persuasive or 
competent evidence of aggravation in service, require a 
resort to conjecture that the law precludes.  See 38 C.F.R. 
§ 3.102 (1998).  See also Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).  

It is significant that the record is replete with medical 
opinion suggesting that the appellant should be released from 
her Reserve obligation because of her various medical 
conditions but is devoid of medical opinion to the effect 
that her asthma was aggravated by her active duty for 
training.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  Furthermore, there is no evidence showing that she 
was released from any period of active duty for training as a 
consequence of her asthma or any exacerbation thereof.  

Finally, the appellant contends that she developed asthma due 
to exposure to DES while in service.  DES is 
diethylstilbestrol.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
451 (28th ed. 1994).  Diethylstilbestrol is a synthetic 
nonsteroidal estrogen that has been implicated in the 
development of a number of diseases, although asthma is not 
one of them.  Id. at 466.  The appellant has presented no 
medical evidence that her asthma developed as a result of DES 
exposure, nor is it shown that she was exposed to DES while 
on active duty for training or inactive duty training.  It 
follows that the appellant's claim of entitlement to service 
connection for asthma must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Postoperative residuals of a ventral hernia

The appellant contends that she underwent hernia repair for a 
small incisional hernia on December 21, 1992, and that she 
aggravated her incisional hernia while performing a physical 
fitness test during a period of inactive duty training on 
June 20, 1993.  In her substantive appeal, the appellant 
maintained that her hernia was discovered by a physician on 
October 13, 1992, and that her unit was informed of her 
condition.  

The record shows that the appellant's entrance examination in 
July 1991 was negative for complaints or findings of a 
ventral hernia.  

Dr. Cook reported in a statement dated December 10, 1992, 
that the appellant was recently diagnosed with a small 
incisional hernia and that she should refrain from strenuous 
activity until surgical repair could be performed.  A second 
letter from Dr. Cook to an Army Reserve commander, dated 
January 4, "1992," stated that the appellant had recently 
undergone surgical repair of an incisional hernia and should 
be excused from any strenuous activity until April 30, 1993.  
However, in a letter dated January 7, 1993, Dr. Cook said 
that the appellant was "allowed to return to clinical [sic] 
with minimum lifting."  

A private operation report shows that the appellant underwent 
a herniorrhaphy for a ventral hernia on December 21, 1992.  A 
statement from E. L. Wilkerson, M.D., dated December 29, 
1992, indicates that the appellant underwent surgery on 
December 21, 1992, and that she should refrain from heavy 
lifting.  It was felt that she would most likely be able to 
return to work in April 1993.  

In a letter to the appellant's unit dated June 23, 1993, Dr. 
Cook said that he had recently seen the appellant for 
complaints of abdominal pain that he believed were related to 
fibrous adhesions that, he said, occur quite frequently 
following surgery.  It was reported that while trying to 
complete her Army Physical Fitness Test (APFT) on June 20, 
1993, she first experienced abdominal pain during the sit-up 
portion of the testing, although she stated that she had 
little difficulty with the other portions of the test.  Dr. 
Cook requested that she be placed on a temporary profile.  He 
added, however, that while he believed "it would be prudent 
for her to avoid sit-ups for awhile until the discomfort has 
completely resolved, [he felt] there is currently no medical 
contraindication for this activity."  He said that he had 
advised the appellant that no medical intervention was 
warranted at that time and that she should take Tylenol or 
Motrin as needed for her symptoms.  

When seen at a service dispensary on October 19, 1993, the 
appellant complained of pain with sit-ups in the area of the 
incision scar since her hernia surgery the previous December.  
A hypertrophic and painful scar was assessed at the umbilical 
surgery site.  A profile to do sit-ups at her own pace was 
planned.  

In a memorandum for the record dated October 29, 1993, an 
active duty staff sergeant informed the commander of the 
256th General Hospital that the appellant did not receive 
APFT while on active duty for training.  He reported that she 
was currently on a no sit-up profile that ended November 1, 
1993.  

Dr. Cook reported in a letter dated in October 1994 that the 
appellant had been his patient since March 1992 and that she 
had a number of medical conditions, which included a history 
of surgical repair of an incisional hernia with associated 
fibrous adhesions and pain symptoms.  Dr. Cook recommended 
that the appellant be considered for "possible release from 
her military obligation" because of her multiple medical 
conditions.  

In a letter to the appellant's unit dated in December 1994, 
Dr. Cook recommended that the appellant be considered for a 
medical discharge due to recently diagnosed asthma with 
worsening symptomatology.  It was also reported that she had 
a history of surgical repair of an incisional hernia with 
associated fibrous adhesions and pain symptoms.  

In a letter dated January 19, 1995, Dr. Cook again reviewed 
the appellant's medical condition and supported her request 
for a medical discharge.  Dr. Cook noted that she was 
requesting a medical discharge due to newly diagnosed asthma, 
worsening symptomatology related to chronic fatigue syndrome, 
and left hip bursitis.  Dr. Cook noted that when the 
appellant was seen in December 1992, she was found to have a 
ventral hernia and was referred to Dr. Wilkerson for surgical 
repair.  Following the surgery later that month, the 
appellant developed abdominal discomfort that was felt to be 
consistent with the development of fibrous adhesions.  Dr. 
Cook stated that the appellant's medical condition from 
December 1992 through November 1993 remained relatively 
stable, except as related to her diagnosis of chronic fatigue 
syndrome and abdominal discomfort.  

When seen by Dr. Cook on December 8, 1994, he was of the 
opinion that her medical problems appeared to be stable with 
medical therapy, although her chronic fatigue syndrome, 
asthma, and chronic abdominal symptoms would be persistent 
problems and would at times interfere with her ability to 
perform her military duties.  

However, a report of quadrennial examination for the Reserves 
on January 21, 1995, reflects ventral hernia repair superior 
to the umbilicus with no recurrence felt.  A VA examination 
in February 1995 culminated in a pertinent diagnosis of 
status post repair of a ventral hernia in 1992, with no 
recurrence of the hernia but with keloid formation in the 
abdominal scar.  

The appellant acknowledges that her ventral hernia initially 
developed in 1992, between her first and second periods of 
active duty for training, and that she underwent surgical 
repair of the ventral hernia in December 1992.  The record 
shows that she was to abstain from heavy lifting until about 
April 1993.  She contends, in essence, that her condition was 
aggravated in June 1993 during inactive duty training.  The 
record does not confirm a June 1993 incident; rather, the 
record suggests that the area of the surgical scar became 
symptomatic during her period of active duty for training in 
October 1993.  In any case, there is no question that the 
ventral hernia did not have its onset during active duty for 
training or inactive duty training.  The only question is 
whether the condition was aggravated during her training 
periods.  The Board concludes that it was not.  

The medical evidence of record shows that the hernia repair 
was successful and that by January 1995, she was experiencing 
no recurrence of the ventral hernia.  The medical evidence 
shows that while she did develop a tender scar, apparently as 
a result of keloid formation at the umbilical surgical site, 
her abdominal discomfort was attributed by her treating 
physician to fibrous adhesions from the surgery.  Her 
endometriosis also appears to have been implicated in her 
abdominal discomfort.  The medical evidence shows, however, 
that whatever pain or discomfort she experienced during 
training, it was due to residuals of the hernia repair that 
were normal sequelae of that type of surgery and were not 
acquired as a result of any incident attributable to her 
various periods of training.  In effect, the appellant would 
have experienced the same residuals had she been engaged in 
training or not.  Even her treating physician did not find 
such physical activity contraindicated when he wrote to her 
unit in June 1993.  In a letter to her unit dated in October 
1994, Dr. Cook attributed the appellant's abdominal 
discomfort to her endometriosis, although he also stated her 
surgical history was remarkable for an incisional hernia 
repair with associated fibrous adhesions and pain symptoms.  
He did not, however, indicate that these symptoms were a 
result of any injury or abnormally rapid progression of the 
pathology associated with the surgery.  In a letter to the 
appellant's unit dated in March 1996, Dr. Cook said that the 
appellant had chronic abdominal pain secondary to her 
endometriosis.  In a letter to her unit dated in November 
1998, Dr. Cook did not even mention any residuals of the 
appellant's hernia repair.  

The only evidence of record suggesting any increase in 
severity or superimposed disability in service is the service 
medical record entry of October 19, 1993, when a hypertrophic 
and painful scar was assessed at the umbilical surgery site.  
However, the subsequent evidence of record does not show any 
permanent increase in severity of the surgery residuals as a 
result of any training period.  The formation of fibrous 
adhesions and a keloid scar at the surgery site are known 
complications of such surgery that would have occurred 
whether the appellant trained or not.  

Moreover, there is contemporaneous evidence from a staff 
sergeant that the appellant did not receive an APFT while on 
active duty for training and that she was on "a no sit up 
profile which ends 1 Nov 93."  In any case, any symptoms 
that developed during her period of active duty for training 
in October 1993 are not shown to have represented a permanent 
advance in the underlying pathology due to service, as 
distinguished from a temporary flare-up, or simply the 
natural progress of the condition.  See Verdon v. Brown, 8 
Vet. App. at 536-7; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
It is interesting to note that service connection for a 
postoperative scar is not warranted as the result of surgery 
performed while on active duty because of the usually 
ameliorative effects of such surgery, unless the injury was 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
As indicated above, aggravation for purposes of entitlement 
to VA compensation benefits means a permanent increase in 
underlying pathology beyond the natural progress of the 
condition.  As such an increase is not shown here, it follows 
that the appellant's claim of entitlement to service 
connection for postoperative residuals of a ventral hernia 
must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for asthma is denied.  

Service connection for postoperative residuals of a ventral 
hernia is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

